UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________________

HARRY L. FRANKLIN,

                                      Plaintiff,

                       v.                                                    9:16-CV-1229
                                                                              (FJS/TWD)
NATHAN YORK and WARREN COUNTY,

                              Defendants.
________________________________________________

APPEARANCES                                           OF COUNSEL

HARRY L. FRANKLIN
17 LaClaire Street
Hudson Falls, New York 12839
Plaintiff pro se

MURPHY BURNS, LLP                                     THOMAS K. MURPHY, ESQ.
407 Albany Shaker Road
Loudonville, New York 12211
Attorneys for Defendants

SCULLIN, Senior Judge

                                               ORDER

       Plaintiff commenced this action pursuant to 42 U.S.C. § 1983, alleging violations of his First

Amendment rights to free exercise of his religion and to the free flow of mail while incarcerated at

Warren County Correctional Facility. See Dkt. No. 12. After the completion of discovery,

Defendants filed a motion for summary judgment. See Dkt. No. 25. Despite the Court granting

Plaintiff an extension of time in which to file opposition to Defendants' motion, Plaintiff failed to do

so. In a Report-Recommendation and Order, dated October 16, 2018, Magistrate Judge Dancks

recommended that the Court grant Defendants' motion for summary judgment. See generally Dkt.
No. 29. Plaintiff has not filed any objections to Magistrate Judge Dancks' recommendation.

         "'When a party does not object to a magistrate judge's report-recommendation, the court

reviews that report-recommendation for clear error or manifest injustice.'" Young v. Polizzi, No.

9:16-CV-660, 2018 WL 3949942, *1 (N.D.N.Y. Aug. 16, 2018) (quoting Ward v. Lee, No. 9:16-

CV-1224, 2018 WL 3574872, *1 (N.D.N.Y. July 25, 2018) (citation omitted)). "'After conducting

this review, "the Court may 'accept, reject, or modify, in whole or in part, the . . . recommendations

made by the magistrate judge.'"'" Id. (quotation omitted).

         The Court has reviewed Magistrate Judge Dancks' October 16, 2018 Report-

Recommendation and Order for clear error and manifest injustice; and, finding none, the Court

hereby

         ORDERS that Magistrate Judge Dancks' October 16, 2018 Report-Recommendation and

Order is ACCEPTED in its entirety for the reasons stated therein; and the Court further

         ORDERS that Defendants' motion for summary judgment, see Dkt. No. 25, is GRANTED;

and the Court further

         ORDERS that the Clerk of the Court shall enter judgment in favor of Defendants and close

this case; and the Court further

         ORDERS that the Clerk of the Court shall serve a copy of this Order on the parties in

accordance with the Local Rules.

IT IS SO ORDERED.

Dated: November 7, 2018
       Syracuse, New York




                                                  -2-
